DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forlines in view of Holmgren (US 2017/0045957).
Regarding claim 1:
Forlines discloses:
A method for calibrating a touch panel comprising: 
transmitting a first plurality of signals on a plurality of transmitting conductors adapted to transmit signals, wherein the first plurality of signals are transmitted during a first frame (paragraphs 73-74), wherein the first plurality of signals comprises a plurality of different frequencies transmitted during the first frame (as per paragraph 30) and the first frame is a no-touch circumstance (paragraph 74: the first pass is “with nothing touching the surface);
receiving a first receive frame on a plurality of receiving conductors adapted to receive signals (paragraphs 73-74); 
measuring the first receive frame to determine the spectral components therein (paragraphs 73-74, where Forline does not use the term “spectral components” but since Forline measures the signal strength at different frequencies Forline does do this).
Forlines does not disclose:
“transmitting a second plurality of signals on the plurality of transmitting conductors, wherein 
each of the second plurality of signals comprises a plurality of different frequencies during the second frame and wherein the second frame is a no-touch circumstance
“receiving a second receive frame on the plurality of receiving conductors;
“measuring the second receive frame to determine the spectral components therein; 
“generating a baseline heat map based on the measured spectral components in the first frame the measured spectral components in the second frame;”
 “detecting a touch event occurring on the touch panel wherein during detection of the touch event, the baseline heat map provides reference for calibration of the touch panel.”
But Forline does generate a baseline heat map based on the measured spectral components in the first frame (paragraph 73) and detect a touch event occurring on the touch panel wherein during detection of the touch event, the baseline heat map provides reference for calibration of the touch panel (paragraph 74).
So the only difference between Forline and the claim language is Forline doesn’t base the heat map on a first and second receive frame.
Holmgren discloses:
averaging a measured result over multiple frames (paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Forlines the element taught by Holmgren, in which case Forlines would transmit a second plurality of signals in a second frame and base the heat map on the combination of signals received, as per the claim language.
The rationale is as follows:
Forlines and Holmgren are directed to the same field of art.
Holmgren has a little bit of a different detector but the point that averaging the calibration over multiple frames to reduce the noise is still applicable. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Forlines in view of Holmgren discloses:
wherein the second plurality of signals have the same frequencies as the first plurality of signals (this is just repeating the same measurement).
Regarding claims 3, 5-9, and 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 21:
Forlines in view of Holmgren discloses:
wherein each of the plurality of frames is no-touch circumstance (the first frame in Forline is no touch. Since what Holmgren teaches is averaging similar frames, the extra frames taught by Holmgren should be no touch as well. Forline later performs another process that does involve a touch to flatten the heat map, but this is not forbidden by the claim).
Regarding claim 22:
Forlines in view of Holmgren discloses:
transmitting during each of a plurality of different frames a plurality of signals on a plurality of transmitting conductors adapted to transmit a plurality of signals (Forlines paragraphs 73-74),
receving a plurality of different receive frames on a plurality of receiving conductors (Forlines paragraphs 73-74);
measuring at least some of the plurality of different receive frames to determine the spectral components therein (Forlines paragraphs 73-74, 30); and
generating a touch heat map based on the measured spectral components of the measured at least some of the plurality of different receive frames (Forlines paragraphs 73-74); and
comparing the touch heat map and the baseline heat map to detect at least one touch event (e.g., Forlines paragraph 74).
Regarding claim 23:
Forlines in view of Holmgren discloses:
wherein each of the plurality of different frames is a touch circumstance (Forlines paragraph 74).
Regarding claim 24:
Forlines in view of Holmgren discloses:
wherein each of the plurality of receive frames and the plurality of different receive frames comprise a plurality of received signals; and wherein the steps of measuring further comprise determining the spectral response of at least one received signal of the plurality of received signals (e.g., Forlines paragraph 34).
Regarding claim 25:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 26:
Forlines in view of Holmgren discloses:
wherein the baseline heat map is used to enhance sensitivity of touch events detected (Follines paragraph 73).
Regarding claim 27:
Forlines in view of Holmgren discloses:
wherein the baseline heat map is used to enhance responsiveness of touch events detected (paragraph 73: “quality” can be responsiveness).
Regarding claim 28:
Forlines in view of Holmgren discloses:
wherein the baseline heat map is used to enhance dynamic range of touch events detected (Forlines paragraph 150).
Regarding claim 29:
Forlines in view of Holmgren discloses:
wherein the baseline heat map is used to mitigate noise when touch events are detected (Forlines paragraph 150).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forlines in view of Holmgren, and further in view of Paskalev.
Regarding claim 13:
Forlines in view of Holmgren discloses a method as discussed above.
Forlines, etc., does not disclose:
“wherein the first plurality of signals transmitted during the first frame are a white noise subset.” 
Paskalev discloses:
transmitting a white noise subset (paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Forlines, etc., the element taught by Paskalev.
The rationale is as follows:
Forlines, etc., and Paskalev are directed to the same field of art.
Paskalev indicates noise can be generated during a test in order to test the apparatus. This is a known technique that one of ordinary skill in the art could have included to improve the calibration of Forlines.

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant’s first argument (paragraph 8) is that Forlines teaching is “not enough to create a baseline heat map.” But Forline calls it “heat map” (paragraphs 73-74). This is sufficient to meet the claim language.
Forlines performs another step involving calibrated touch objects, but that is to “flatten” or normalize the heat map. It still creates a heat map in the first step. In any case, the claim doesn’t forbid having more steps, so even if what Forlines creates at first isn’t a heat map, it still performs the claimed steps in the process of creating a heat map, even if it has more steps later.
If applicant believes the heat map they create is different than the first heat map of Forlines, they are welcome to claim those differences. As of now they are not claimed.
From here (page 8 into 9) applicant argues that their procedure is superior to Forlines for various reasons. That may be. But Forlines meets the claim language as written.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694